Smith, J.,
delivered tbe opinion of tbe court.
Tbe admission of tbe evidence of statements made by appellant’s messenger boy to plaintiff and Rose Washington, several days after tbe delivery of tbe telegram, with reference to' tbe time of its receipt at appellant’s office in Summit, was error. Forsee v. Railroad Company, 63 Miss. 66, 56 Am. Rep. 801; Bernheim v. Hahn, 65 Miss. 459, 1 South. 539.
As there was no element of punitive damages disclosed by tbe evidence, it was also error for tbe court to submit that question to the jury.
Reversed and remanded.